Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
Claims 50, 53-55 were previously withdrawn.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: and “second refrigeration unit” in claim 56, understood to be at minimum coolers 150 (heat exchanger which cools).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
First refrigeration unit is not interpreted under 35 USC 112(f) because sufficient structure is considered to be provided in the clams.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 8-9, 11, 52, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US PG Pub 20060283519), hereinafter referred to Campbell and further in view of Franklin (US Patent No. 6182458), hereinafter referred to as Franklin and Bucceri (US PG Pub 20050035210), hereinafter referred to as Bucceri.

With respect to claim 1, Campbell (Figures 2-7) teaches a cold compressed gas transportation vehicle (the system is for transporting pressurized natural gas, paragraph 7) comprising:
a vehicle (ship);
an insulate space supported by the vehicle (ship’s hold which may be insulated, paragraph 43),
a compressed gas storage vessel that is at least partially disposed in the insulated space (FRP pressure vessels 12 which hold natural gas which are held in modular cassette frames and stacked and nested in the hold of a ship as seen in figures 3 and 4, paragraph 7, paragraph 39), and a refrigeration unit supported by the vessel (refrigeration and compression equipment are provided on the deck of the vessel, paragraph 44).

Campbell does not teach a carbon dioxide based refrigeration unit configured to cool the insulated space with a carbon dioxide based refrigeration unit, wherein the refrigeration unit is configured to despot solid carbon dioxide into the insulated space.
	Franklin teaches a carbon dioxide refrigerating based refrigeration unit configured to cool an insulated space where carbon dioxide is produced as snow to provide a layer of cooling over a load (Column 3, lines 54-62) which is over stacked containers where the layer of cooling is provided over the load (Column 5, lines 10-14).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Franklin to have provided the refrigeration unit of Campbell as a carbon dioxide system which deposits a layer of carbon dioxide snow on the the pressure vessels (which are in in the insulated space) since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known cooling system (such as the carbon dioxide snow of Franklin) as it provides the predictable result of providing cooling to maintain the pressure vessels at a desired temperature level.

Campbell as modified does not teach the refrigeration unit is a closed loop with a carbon dioxide recovery passage connecting the insulated space to the carbon dioxide based refrigeration unit, wherein the carbon dioxide based refrigeration unit is configured to receive gaseous carbon dioxide from the insulated space via the passageway and reuse the gaseous carbon dioxide to form solid carbon dioxide that is then deposited in the insulated space.

Bucceri teaches that CO2 gas released from dry ice can be recovered for recycling into liquid or solid CO2 to minimize operational costs (paragraph 40).  This includes a passageway (27) which draws the gas away from where it is produced (paragraph 41).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Bucceri to have when using a carbon dioxide refrigeration unit in Campbell to have provided it as a closed loop refrigeration system with a passageway leading from the insulated space to the refrigeration unit which would allow recovery and reuse of the carbon dioxide refrigerant which would minimize operational costs by reusing the refrigerant.

With respect to claim 2, Campbell as modified does not teach wherein the refrigeration unit is configured to maintain a temperature within the insulated space between -58.7 C and -98.5 C.

Franklin teaches that the carbon dioxide used for cooling is provided at a temperature of -110 F (Co2 snow has a temperature of about -110 F and the liquid which produces the snow is at about approximately -110 F, Column 1, line 24 and Column 2, lines 38-41).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Franklin for the carbon dioxide snow of Campbell to have provided cooling (and thus maintained the temperature in the insulated space) at -110 F (-78 C) as applicant appears to have placed no criticality on the claimed range (only stating the range is between -58.7 and -98.5 C) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 5, Campbell as modified teaches wherein the refrigeration unit is configured to provide passive, sublimation-based cooling to the insulated space when solid carbon dioxide is in the insulate space, even when the refrigeration unit is off (this is an intended use and naturally results based on the modification, where once carbon dioxide snow has been provided to the system, if the refrigeration unit were to be turned off, cooling would still be provided by the sublimation of the carbon dioxide).

With respect to claim 8, Campbell (Figures 2-7) teaches a method for transporting cold compressed gas (the system is for transporting cooled pressured natural gas, paragraph 7), the method comprising:
storing compressed gas in a storage vessel that is inside an insulated space of a vehicle (FRP pressure vessels 12 which hold pressurized natural gas which are held in modular cassette frames and stacked and nested in the hold of a ship as seen in figures 3 and 4, paragraph 7, paragraph 39),
refrigerating the insulated space (refrigeration and compression equipment are provided on the deck of the vessel, paragraph 44),
moving the vehicle toward a destination facility (the ship is for transporting gas, paragraph 8 and thus part of operation would be moving it toward a destination facility).

Campbell does not teach the refrigeration unit using a carbon dioxide-based refrigeration unit which deposits solid carbon dioxide into the insulated space.

	Franklin teaches a carbon dioxide refrigerating based refrigeration unit configured to cool an insulated space where carbon dioxide is produced as snow to provide a layer of cooling over a load (Column 3, lines 54-62) which is over stacked containers where the layer of cooling is provided over the load (Column 5, lines 10-14).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Franklin to have provided the refrigeration unit of Campbell as a carbon dioxide system which deposits a layer of carbon dioxide snow on the pressure vessels (which are in in the insulated space) since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known cooling system (such as the carbon dioxide snow of Franklin) as it provides the predictable result of providing cooling to maintain the pressure vessels at a desired temperature level.

Campbell as modified does not teach receiving gaseous carbon dioxide form the insulated space via a passageway connecting the insulated space to the refrigeration unit such that the carbon dioxide based refrigeration unit is closed loop and cooling the received gaseous carbon dioxide to form solid carbon dioxide that is then deposited into the insulated space.

Bucceri teaches that CO2 gas released from dry ice can be recovered for recycling into liquid or solid CO2 to minimize operational costs (paragraph 40).  This includes a passageway (27) which draws the gas away from where it is produced (paragraph 41).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Bucceri to have when using a carbon dioxide refrigeration unit in Campbell to have provided it as a closed loop refrigeration system with a passageway leading from the insulated space to the refrigeration unit which would allow recovery and cooling for reuse of the carbon dioxide refrigerant which would minimize operational costs by reusing the refrigerant.

With respect to claim 9, Campbell as modified teaches wherein the compressed gas comprises compressed natural gas (the system is for transporting natural gas, paragraph 7).

With respect to claim 11, Campbell as modified teahces moving the vehicle form a first geographic site to a second geographic site (the ship is for transporting natural gas from one location to another, and thus would move from a first geographic site to a second).

Campbell does not teach wherein a temperature within the insulated space remains between -98.7 and -58.5 C.

Franklin teaches that the carbon dioxide used for cooling is provided at a temperature of -110 F (Co2 snow has a temperature of about -110 F and the liquid which produces the snow is at about approximately -110 F, Column 1, line 24 and Column 2, lines 38-41).


It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Franklin for the carbon dioxide snow of Campbell to have provided cooling (and thus maintained the temperature in the insulated space) at -110 F (-78 C) as applicant appears to have placed no criticality on the claimed range (only stating the range is between -58.7 and -98.5 C) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


With respect to claim 52, Campbell as modified teaches the vehicle is a ship (Campbell is a ship-based system).

With respect to claim 58, Campbell as modified does not teach a heat exchanger shaped and configured to dump heat from carbon dioxide gas within the refrigeration unit into an ambient environment.

Examiner takes official notice that in a closed loop refrigeration system it is old and well known to use a heat sink (a heat exchanger) which is designed to provide cooling to a returning refrigerant so as to remove heat from the refrigerant as part of recycling the refrigerant for use and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the refrigeration unit of Campbell as modified a heat exchanger shaped and configured to dump heat from carbon dioxide gas within the refrigeration unit into an ambient environment as part of the process of reusing the carbon dioxide through the use of the heat exchanger as a heat sink.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell/Franklin/Bucceri and further in view of Thomas et al. (US Patent No. 6023942).

With respect to claim 3, Campbell does not teach wherein the vehicle is a wheeled vehicle.

Thomas teaches that PLNG can be transported by different carriers including a ship, truck or railcar (Column 5, lines 43-45).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the system was filed to have provided the system of Campbell as modified on a truck (with reduced capacity) based on the teaching of Thomas instead of ship since it has been shown that a simple substitution of one known element for another to yield predictable results is obvious whereby providing the system of Campbell as modified in a truck instead of on a ship would provide the predictable result of being able to transport the natural gas to remote locations reachable by truck but not by ship.  Thomas has shown that transport via ship, truck and railcar are all known alternatives.

Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell/Franklin/Bucceri and further in view of White et al. (US PG Pub 20080209916) and Spittael et al. (US PG Pub 20060086412), hereinafter referred to as Spittael.

	With respect to claim 56, Campbell teaches the closed-loop, carbon dioxide-based refrigeration unit comprises a first refrigeration unit.

	Campbell does not teach a compressed gas passageway extending from outside of the insulated space into the compressed gas storage vessel and a second refrigeration unit, the second refrigeration unit being configured to cool as said compressed gas is being transferred via the compressed gas passageway into the compressed gas storage vessel.

	White teaches that to provide natural gas at the required level cooling can be provided on the filling lines (14b) (paragraph 37).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Campbell provided a second refrigeration unit (a heat exchanger) to provide cooling on a line that fills the vessels based on the teaching with the natural gas based on the teaching of White since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing cooling on a line that fills the vessels with a refrigeration unit would provide the predictable results of ensuring the vessels were filled with the natural gas the proper storage temperature.

	Campbell as modified does not teach the second refrigeration unit disposed outside of the insulated space.  
	
	Spittael (Figure 1) teaches an auxiliary room (11, shown to be above deck) which is where equipment for loading/unloading of the cargo including heat exchangers are located (paragraph 41).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Spittael when providing a second refrigeration unit in Campbell to have placed it above deck in an auxiliary room since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing it above deck would provide the predictable result of placing the second refrigeration unit in a location that would prevent the second refrigeration unit from impacting storage space.  It should also be noted in Campbell, it is already taught that other refrigeration equipment is on the deck.

Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell/Franklin/Bucceri and further in view of Rupp (US Patent No. 2548499), hereinafter referred to as Rupp.

Campbell as modified does not teach a pressure-controlled valve disposed in a carbon dioxide passageway leading from the refrigeration unit to the insulated space, wherein the pressure-controlled valve is shaped and configured to depressurize liquid carbon dioxide so that liquid carbon dioxide solidifies into the solid carbon dioxide that is deposited in into the insulated space.

Rupp teaches that it is known to depressurized liquid carbon dioxide using a throttling valve to convert it to carbon dioxide snow as it is an effective way to provide sublimation (Column 3, lines 50-55).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when providing a carbon dioxide based refrigeration unit in Campbell to have based on the teaching in Rupp provided a throttle valve (which is a pressure-controlled valve) on a feed line of carbon dioxide so as to depressurize liquid carbon dioxide in the line since it has been shown that combining prior art elements to yield predictable results whereby providing the throttling valve would provide the predictable results of converting the liquid CO2 into the snow needed for cooling.

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 

In regards to claim interpretation, while “refrigeration unit” is not interpreted under 35 USC 112(f), “second refrigeration unit” is as sufficient structure is not provided in the claims and the generic placeholder unit is used with the structure refrigeration.

Applicant argues that because Franklin teaches “an open looped system that vents all evaporated carbon dioxide into the environment, not a ‘closed-loop’ system” that “it would not have been obvious to have converted Franklin’s open loop system into the recited closed loop system because Franklin’s system is specifically designed such that the system for cooling the carbon dioxide is separate from the trailer”.  This is not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is addressing how Franklin operates, not how Campbell would operate as modified by Franklin.  When modified by Franklin, Campbell teaches using the refrigeration unit already present in Campbell to provide carbon dioxide refrigeration in the form of snow.  Examiner does not disagree that this is not a teaching of a closed loop refrigeration, but further modifying Campbell to provide a closed loop does not provide any modification to Franklin by providing the closed loop of Campbell, because it is not Franklin that is modified.  As such, while Franklin may be an open loop system, modifying Campbell’s refrigeration system with snow as modified to be closed loop is not considered non-obvious in view of Franklin’s teaching, as the benefit and change is to Campbell, not Franklin. 

Applicant further argues that “Bucceri’s purpose is to generate and provide to a customer snow or ice in an open loop manner via containers… and while Bucceri teaches that CO2 can be recovered during manufacture of such snow/ice… the cooling product is not recovered” and as such “Bucceri does not disclose, suggest, or otherwise render obvious that Bucceri’s system could be used in connection with a close-loop, CO2 based refrigeration system whose principle purpose is to cool an insulated space like Franklin’s semi-trailer or Campbell’s ship’s hold, rather than to provide an open loop source of snow.. This is not persuasive.

Bucceri teaches that a cryogenic based refrigeration system can be used such that the refrigerant is recovered "the CO2 gas released from the dry ice can be recovered for recycled into liquid or solid CO2, to minimized operation costs" (paragraph 41). This is a teaching of used refrigerant being recycled for use. Further as recited in the rejection teaches that "The cryogenic material or refrigerant can be recycled for reuse" (paragraph 14) and upon further examination of the specification of the prior art this is done to reduce the cost of production of what is being cooled by the refrigerant (paragraph 81) and such refrigerant is carbon dioxide (paragraph 14). As such, one having ordinary skill in the art would understand that Bucceri provides a teaching of recovering used carbon dioxide refrigerant and recovering carbon dioxide gas from solid carbon dioxide and when applied to the teaching of Campbell and Franklin it would be obvious to have a closed loop system so that the carbon dioxide used as refrigerant and heated could be reused.

Applicant further argues that even if it was obvious to make such a modification, that the combination would not result in the claimed invention as “Campbell, Franklin and Bucceri do not disclose or suggest that the generated snow/ice used cool an insulated space is recovered” because “even if Bucceri’s snow/ice making system was used to cool Campbell’s ship’s hold… the combination still would not have resulted in the claimed invention.  This is not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is addressing the references individually and not considering the modification.  Campbell teaches the use of a refrigerating system which is part of a vehicle provided for cooling.  It is then shown to be obvious in view of Franklin that a carbon dioxide related refrigeration system can produce snow to cool a cargo system.  Bucceri teaches that spent carbon dioxide can be recovered and recycle and reused to produce the snow that it was formed from, Bucceri’s snow maker is not used to provide cooling.  The teaching of Franklin and Bucceri when applied to Campbell provide a showing of obviousness together that does not exist when each reference is analyzed alone itself.  

Applicant further argues that using Bucceri’s snow-maker in the manner proposed “would completely eliminate the intended snow/ice generating purpose of Bucceri’s system” and thus render it unsatisfactory.  This is not persuasive.

No modification is made to the system of Bucceri.  Bucceri provides a teaching that carbon dioxide gas formed from snow can be recovered and recycled.  This teaching if applied to Campbell as modified, to provide a showing that it is known to recover and reused spent carbon dioxide.  Thus, not modification is made to Bucceri and Bucceri is not rendered unsuitable because it has provide a teaching to Campbell.

Applicant’s remaining arguments are moot as they do not provide any specific argument except that that those above apply to other claims with similar limitations or state that the previous combination and arguments are traversed by the arguments which have been addressed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763